DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) The claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4/6/13-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kang et al. KR 200 425 067 Y1 [Kang].
Regarding claim 1, Kang teaches a contact device [100], comprising: a fixed terminal [50] including a fixed contact [58]; a movable member [30] including a movable contact [42] and being configured to move between a closed position where the movable contact [42] is in contact with the fixed contact [58] and an open position where the movable contact is apart from the fixed contact [see contacts 42 and 58, fig. 8b]; a regulating member [57] configured to be in contact with the movable contact when the movable member [42, see page 10, last 3 paragraphs] is in the open position [see page 10, last 3 paragraphs]; and a heat transmission structure [70] configured to transmit, to the fixed terminal [50, 50 is connected to 70, fig. 8a], heat from the movable contact [42] when the movable member [30] is in the open position [see page 10, last 3 paragraphs], through a thermal path including at least the regulating member [57, the base portion transmits heat between 57 and 50 including at least the regulating member 57; it is mentioned at page 10 of the reference, last 2 paragraphs that the noise is decreased … noise 
Regarding claim 2, Kang teaches the contact device of claim 1, wherein the heat transmission structure [70 is an extended structure] is a structure [70 is rectangular] that differs from a holding structure that holds the fixed terminal [the fixed terminal 50 holding structure is part element 70 which is different from the 70 extended rectangular structure]. 
Regarding claim 3, Kang teaches the contact device of claim 1, wherein the heat transmission structure [70] includes at least one extended part extending from the fixed terminal [50] toward the regulating member [57, fig. 8a]. 
Regarding claim 4, Kang teaches the contact device of claim 3, wherein the at least one extended part [between 50 and 57] is integrated with the fixed terminal [50, fig. 8a]. 
Regarding claim 6, Kang teaches the contact device of claim 3, wherein the at least one extended part [between 50 and 57] has a tip end [the tip where element 57 is attached to, fig. 8a] in contact with a holding structure that holds the regulating member [57, the holding structure that element 57 attached to on element 70, fig. 8a]. 
Regarding claim 13, Kang teaches an electromagnetic relay [abstract], comprising: the contact device of claim 1; and an electromagnet having a coil [20, fig. 4]. 
Regarding claim 14, Kang teaches  the electromagnetic relay of claim 13, wherein the electromagnet further includes a coil bobbin [30] around which the coil is wound [20], and the fixed terminal [50] and the regulating member [70] are held by the coil bobbin [30, fig. 4].
Allowable Subject Matter
Claims 5/7-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See (PTO-892).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMAD A MUSLEH whose telephone number is ((571)272-9086. The examiner can normally be reached on Monday-Friday 10 am - 7 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shawki S. Ismail can be reached on 571 272 3985. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Mohamad A Musleh/
Primary Examiner, Art Unit 2837